Citation Nr: 0610968	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  01-03 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to June 
1946. 

This appeal originally came before the Board of Veterans' 
Appeals from a January 2001 rating decision of the Department 
of Veterans Affairs (VA), Boston, Massachusetts, regional 
office (RO).

The Board undertook development of the case in June 2002, and 
in October 2003 the claim was remanded for additional 
development.  Subsequently, a January 2006 rating action 
continued the prior denial.


FINDING OF FACT

The objective evidence of record does not demonstrate that 
the veteran has a chronic stomach disorder.


CONCLUSION OF LAW

A stomach disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in September 2002 and 
April 2004, as well as by a statement of the case and 
supplemental statements of the case issued during the course 
of the appeal.  The originating agency specifically informed 
the veteran to submit any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA .

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical and service personnel records and 
post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records.  The RO contacted the Department of the 
Navy and the National Archives and Records Administration 
(NARA) to obtain information regarding the location of the 
veteran's ship.  The Board attempted to obtain private 
medical records from a source identified by the veteran; 
however, these were no longer available.  Neither the veteran 
nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's claim for 
service connection, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-
1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  For the 
above reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issue discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).

The Board declines to obtain a medical opinion with respect 
to the claim of service connection for a stomach disorder 
because there is no evidence of pertinent pathology either in 
service or currently, other than acute complaints.  The 
initial findings of chronic pathology were several years 
following service.  Additionally, the record does not 
demonstrate that the veteran was exposed to radiation in 
service.  Thus, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
lack of medical evidence of pertinent disability in service 
or thereafter, relating current disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2005).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Service connection for a disability claimed to be due to 
exposure to ionizing radiation during service can be 
demonstrated in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom 120 F.3d 1239 (Fed. Cir. 
1997). First, direct service connection may be established 
under 38 C.F.R. § 3.303(a) by showing that the disease began 
during or was aggravated by service, a task "which includes 
the difficult burden of tracing causation to a condition or 
event during service."  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  Second, as to radiation-exposed veterans, 
there are certain diseases which may be presumptively service 
connected under 38 U.S.C.A. § 1112(c) if participation in an 
in-service radiation-risk activity is shown.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309.  Third, service connection 
may be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages found in 38 C.F.R. § 
3.311, if the condition at issue is a "radiogenic disease," 
and other conditions specified by regulation are met, such as 
an evidentiary showing of exposure to ionizing radiation.  
See 38 C.F.R. § 3.311(b)(2), (4).

The veteran contends that he has a current chronic stomach 
disorder that was caused by exposure to radiation when his 
ship docked near Hiroshima, Japan, shortly after the atomic 
bomb was detonated there in August 1945.  

The veteran's service personnel records confirm that he 
served aboard the USS Tolland (AKA 64) from September 4, 
1944, to May 23, 1946.  He has submitted a letter from a 
former shipmate that referred to being on the Tolland when it 
"went through Iwo Jima and Okinawa invasions, and on to 
Hiroshima and Yokohama, Japan for the surrender."

A statement dated in October 2005 from the NARA indicated 
that examination of the deck log of the USS Tolland showed 
that the ship arrived on September 2, 1945, at Yokohama, in 
Tokyo Bay, and departed for the Philippines on September 11, 
1945.  The NARA stated that the Tolland was not docked near 
Hiroshima during that period.  

The evidence developed by the RO does not demonstrate any 
exposure to ionizing radiation during the veteran's service.  
That being said, in this case the veteran's claim turns on 
the medical evidence, which does not demonstrate the presence 
of a disability at any time since the veteran's period of 
service.

The service medical records do not show any complaints or 
findings of a stomach disorder.  The separation examination 
in June 1946 showed normal examination and no defects noted.  
A May 1999 VA physical evaluation noted no history of 
hepatitis or peptic ulcer disease.  The veteran reported a 
history of occasional heartburn for which he took antacids on 
occasion.  Mild obesity was noted.

While the veteran has contended that he believes that he has 
a chronic stomach disorder related to inservice exposure to 
radiation, he is a layperson and not competent to give an 
opinion requiring medical knowledge such as involved in 
making diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran has not provided any 
competent medical evidence to show that he has a current 
stomach disability, despite being notified that the evidence 
necessary to substantiate a claim of service connection must 
include evidence of a current disability.  While the medical 
evidence of record notes that the veteran reported a history 
of heartburn, there is no medical evidence of record 
indicating that the veteran has a current stomach disorder.  
Under 38 U.S.C.A. § 1110, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  As a current 
stomach disability has not been shown, service connection 
must be denied.


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


